 PRECISION BULK TRANSPORT437Precision Bulk Transport,Inc.andTeamsters Local486, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 7-CA-2137624 April 1986DECISION ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND STEPHENSOn 30 June 1983 Administrative Law Judge Rus-sellM. King Jr. issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found,inter alia,that the Respondent,a carrier engaged in interstate trucking services,violated Section 8(a)(1) of the Act by coercivelyinterrogating a prospective employee regarding hisunion sentiments, and Section 8(a)(5) and (1) by re-fusing to recognize and bargain with the Union onand after 4 October 19821 as the exclusive bargain-ing agentof its owner-operator truckdrivers. TheRespondent has excepted to these findings, con-tending,inter alia,that the owner-operators wholease their equipment to the Company are inde-pendent contractors and are not entitled to the pro-tection of the Act. We find merit in the Respond-ent'sexceptions and conclude, contrary to thejudge, that the owner-operators are independentcontractors.We shall therefore dismiss the unlaw-ful interrogation and unlawful refusal-to-bargain al-legations.The Board uses the common law right-of-controltest to determine whether individuals are employ-ees or independent contractors, as follows:Where the one for whom the services are per-formed retains the right to control the mannerand means by which the result is to be accom-plished, the relationship is one of employment;while, on the other hand, where control is re-served only as to the result sought, the rela-tionship is that of an independent contractor.The resolution of this question depends on thefacts of eachcase,and no one factor is deter-minative.2iAll dates refer to 1982 unless otherwise specified2See NewsSyndicate Co,164 NLRB 422, 423-424 (1967), quoted inAir Transit,271NLRB 1108, 1110 (1984), andDon Bass Trucking,275NLRB 1172, 1173-1174 (1985)In applying this standard to the instant facts, thejudge relied on the Board's analysis inMitchellBros.Truck Lines,249 NLRB 476 (1980), andRob-binsMotor Transportation,225 NLRB 761 (1976), inwhich the Board found,inter alia,that the perva-sive scheme of governmental regulations in thetrucking industry resulted in substantial companycontrol over drivers and substantially minimizedentrepreneurial freedom and risk. InMitchell Bros.andRobbins,the governmental regulations were asignificant factor in the Board's determination thatthe owner-operators were employees within themeaning of the Act.InAir Transit,supra, however, the Board favor-ably citedSeafarersLocal 777 (Yellow Cab) v.NLRB,3inwhich the court rejected the argumentthatgovernment-imposed regulations constitutecompany control over drivers.4 Similarly, inDonBass TruckingCo., supra, the Board rejected theunion'scontention that the Illinois CommerceCommission regulations applicable to the truckingindustry substantially dictated the terms of the em-ployment relationship and supported a finding thatthe owner-operators were employees within themeaning of the Act.5In the instant case, the parties' lease agreementprovides that the leased truck or rig "shall be ex-clusively possessed and controlled by [Precision]and used in [Precision's] business" and that Preci-sion "shall be responsible for the operation of suchequipment." This language is consistent with thewritten lease requirements mandated by FederalInterstate Commerce Commission regulations. Theparties' lease further provides that the equipmentwill not be used for any purpose other than con-ducting Precision's business, except by the Compa-ny's direct order, or with the Company's writtenconsent. The judge found that such a restriction ineffect prevents owner-operators from privately ar-ranging "tripleases," a practice whereby a drivermay haul freight for another company under thatcompany's authority.Although Precision's vicepresident and terminalmanagerboth testified thatowner-operators have a right to negotiate theirown trip leases, but rarely do so,6 the lease lan-guage itself gives the Company control beyondthat imposed by law and limits the drivers' entre-preneurial freedom. This factor, however, is insuffi-cient to support a finding that the owner-operators' 603 F 2d 862 (D C Cir 1978)4 271 NLRB at 11108 InDonBassTrucking,above, the Board overruledMitchell Brostothe extent it was inconsistent275 NLRB 1172, 11756The recordindicates that Precision arranged trip leases, and owner-operators were free to accept or reject such assignments Owner-opera-tors have rejected Company-arranged trip leases without discipline279 NLRB No. 60 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDare statutory employees, in light of the record evi-dence showing that the owner-operators enjoy cer-tain freedoms and bear certain risks consistent withthe operation of an independentbusiness.The owner-operators purchase and own theirrigs.7The purchase of such vehicles involves asubstantial personal investment. Each owner-opera-tor pays for his own fuel, oil, and maintenance, andchooses the location for his repairs and purchase offuel.The drivers' diligence and efficiencyinmain-taining andoperating their rigs permit them to con-trol their profits and losses within the confines ofthe lease agreement's financial terms. (See below.)The Company does not exercise day-to-day su-pervision over the drivers' loading, unloading, andhauling activities. Precision does not impose disci-plinary, safety, or reporting rules on its driversbeyond those required by law. The owner-opera-tors determine their own work schedules and deliv-ery routes, and where to park their vehicles.Owner-operators are neither required to accept,nor are they promised, a minimum number of trips,nor does the Company establish or enforce a maxi-mum number of trips which may be accepted."The owner-operators are free to accept or rejectloads.The record demonstrates that, although thelease contains a clause to the contrary, in actualpractice owner-operators have refused loads andtrip leases with no adverse result. Owner-operatorshave indicated run and customer preferences, andthe Company has attempted to accommodate suchpreferences to the extent such loads are available.9The owner-operators select the States in whichthey may operator by deciding which state permitsto acquire. Owner-operators have hired replace-ment drivers on several occasions.1 ° The owner-operators control their opportunity to backhaul bydeciding whether to call the dispatcher after deliv-ering their load to check for available truckhaul as-signments."The owner-operators furnish theirUpon commencing work for Precision, drivers Baranic and Vaughnwere required to purchase their own vehicles They received no instruc-tion from Precision about the type of rig to buy There is no evidencethat Precision financed or maintains any right to purchase such equip-ment8The Company does not impose restrictions on the number of hoursor miles driven beyond those set by Federal regulations8For example, owner-operator Denton preferred not to accept back-haul assignmentsbecause he had local insurance and did not want to pur-chase long-haul insuranceDenton refused backhaul assignments withoutdisciplinei°The Company's written policy requires the driver to obtain theCompany's permission before using a replacement driver Precision's vicepresident testified that the reason for this policy was to assure that thereplacement driver met Government standards11Although the Company requires owner-operators to call in afterthey completean assignment,some owner-operators do not call in Nodisciplinary action has been taken for failure to comply with their re-quirementown tools and equipment.12 Owner-operators areresponsible for obtaining state licenses, fuel permits,license plates,13 and state treasury decals. Theypay their own Federal and state highway use taxes,mileage taxes, fuel taxes, fines, and license andpermit fees. Precision is legally required to pur-chase general disability insurance. The owner-oper-ators furnish collision, fire, theft, and bobtail insur-ance coverage.The owner-operators are paid on a percentagebasis,depending on whether or not they furnishtheir own trailer. The lease, voluntarily enteredinto by both parties, provides that the driver bepaid 80 percent of gross revenue when using hisown trailer, and 65 percent of gross revenue whenusing a company trailer. The Company makes nodeductions from the owner-operators' checks, paysno benefits, and does not provide FICA, unem-ployment, or workers' compensation contributionson their behalf.14On the whole record, we find the common lawagency test for employee status has not been met.The owner-operators here are independent contrac-tors because the Employer has not retained theright to control the actual manner and means bywhich the owner-operators perform their serv-ices.15Accordingly,we shall dismiss the com-plaint.ORDERThe complaintis dismissed.12The Company has no requirements about the type of equipmentwhich a driver must have Each owner-operator determines his ownneeds Two drivers have purchased hydraulic wet kits for use in unload-ingPrecision furnishes no tools or equipment other than a log mainte-nance inspection sheet and mileage sheet which the Company is legallyrequired to maintain for Federal and state inspectionisPrecision obtainsMichigan Public Service Commission plates forowner-operators because the owner-operators are not legally permitted topurchase them and the Company is legally obligated to obtain them14The independent contractor relationship between the Employer andthe owner-operators is further demonstrated by the sharp contrast to theacknowledged employment relationship between the Employer anddriverMcPherson Thus, the latter drove trucks owned and maintainedby the Employer, while owner-operators invest large sums of capital inthe purchase and upkeep of their trucks The Company paid hospitaliza-tion, FICA, unemployment, and workers' compensation contributions onbehalf of McPherson, deducted state and Federal withholdings from hispaycheck, paid him 26 percent of gross revenues, rather than 65 or 80percent, and provided him insurance and pension plan benefitsis SeeDon Bass Trucking Co,above, 275 NLRB 1172, andAir Transit,above, 271 NLRB 1108K. C. Hartop, Esq.,for the General Counsel.James J. Salzman, Esq. (Seyfarth, Shaw, Fairweather &Geraldson),of Chicago, Illinois, for the RespondentEmployer PRECISION BULK TRANSPORTDECISIONSTATEMENT OF THE CASERUSSELL M. KING JR., Administrative Law Judge.This case was heard by me in Bay City, Michigan, onApril 25, 1983. The charge was filed by Teamsters Local486, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the Union) onOctober 27, 1982.1 The complaint was issued on Decem-ber 7 by the Regional Director for Region 7 of the Na-tionalLabor Relations Board (the Board) on behalf oftheBoard'sGeneral Counsel.2 The complaint allegesthat the Respondent Employer (the Company) violatedSection 8(a)(1) of the National Labor Relations Act bycoercively interrogating a prospective employee regard-ing his union sentiments. The complaint also alleges thatthe Company violated Section 8(a)(5) and (1) of the Actby refusing to recognize and bargain with the Union onand after October 4, as the exclusive bargaining agent ofits employee-drivers.3The Company denies the unlawful interrogation and,although admitting its refusal to recognize and bargainwith the Union, it defends on the grounds that it is not asuccessor employer and the drivers involved are inde-pendent contractors. On July 16, the Company enteredinto an agreementwith Harmon Trucking Company topurchase Harmon's assets and its intrastate shipping au-thority.The Company commenced operations at theHarmon facility in Caro, Michigan, on or about October4,but approximately I month later it moved its oper-ations some 7 miles away to Fair Grove, Michigan,where it continues to operate.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed herein by the General Counsel and theCompany, I make the followingFINDINGS OF FACTI.JURISDICTIONThe pleadings, admissions, and evidence herein estab-lish the following jurisdictional facts. The Company isnow, and has been at all times material, a corporationduly organized under and existing by virtue of the lawsof the State of Illinois, and is also registered to do busi-ness in the State of Michigan. At all times material, theiAll dates hereafter are in 1982 unless otherwisespecified2The term"General Counsel," when used herein will normally referto the attorney in the case acting on behalf of the General Counsel of theBoard,through the Regional Director2The pertinent parts of theAct (29 U.S.C § 151et seq)provide asfollows.Sec 8(a) It shall be an unfair labor practice for an employer-(1) to interfere with,restrain,or coerce employees in the exerciseof the rights guaranteed in section 7;(5) to refuse to bargain collectively with the representatives of hisemployeesSec 7 Employees shall have the right to self-organization, toform,join,or assist labor organizations,tobargaincollectivelythrough representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection439Company hasmaintainedits principal office and place ofbusinessin the city of Chicago. Commencing on or aboutOctober 4, the Companyalso maintaineda place of busi-nessinCaro,Michigan,which was subsequently movedto Fair Grove, Michigan, in early November, where ithas continued to date to conduct the business of theCompany. The Respondentis,and has been at all timesmaterialherein,engaged inprovidinginterstate truckingservices out of its facilities in Chicago,Illinois.Duringthe 12-month period ending October 31, the Companyearned in excess of $50,000 from providing truckingservices out of its Chicago,Illinoisfacility tocustomerslocated outside of the State of Illinois.It isfurther antici-pated that during the 12-month period ending October31, 1983, the Companywill earn inexcess of $50,000 inproviding trucking services out of its Michigan facility tocustomers located outside of the State of Michigan. TheMichigan facility, now located in Fair Grove, is the onlyfacility directly involved in this case. Thus, I find andconclude, as admitted, that the Company is now and hasbeen at all times material anemployer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.Ifurther find, as also admitted, that the ChargingUnion is and has been at all times material herein a labororganizationwithin the meaning of Section 2(5) of theAct.II.ALLEGED UNFAIR LABOR PRACTICESA. HistoryHarmon Trucking Company (Harmon) had been en-gaged in the trucking business from its Caro, Michiganfacility formany years. Its business was the transporta-tion of both liquid and bulk sugar for the MichiganSugar Company to various customers both in and out ofMichigan.4 Since 1973, Harmon had recognized theUnion as the collective-bargaining agent for its driversand the last collective-bargaining agreement betweenHarmon and the Union covered the period April 1, 1975,throughMarch 31, 1982. The agreement contained anautomatic renewal clause. On July 16, the Company andHarmon entered into an agreement whereby the Compa-ny purchased Harmon's assets and its trucking authority,and commenced operations at the Caro facility on Octo-ber 4. Prior to the Company's takeover,Harmon em-ployed six drivers, three of whom drove Harmon's owntrucks (driversMcPherson, Baranic, and Vaughan) andthree of whom owned their own ngs (drivers Ryan,Denton, and Schell). Harmon paid its drivers on a per-centage basis, provided them with insurance, pensionbenefits, and other fringe benefits, and made contribu-tionson their behalf to unemployment compensationfunds. In addition to Albert Harmon, owner, Harmonalso employedMrs.Harmon, the Harmon's daughterPam, Sandy Fox Salgat, Mable Taylor, and a mainte-nance mechanic. Through the months prior to October 4*There is some question in the record as to whether or not Harmonhad both intrastate and interstate authority The sales agreement betweenthe Companyand Harmon indicates Harmon had only intrastate author-ity DECISIONSOF NATIONALLABOR RELATIONS BOARDtheCompany discussed withHarmon'sdrivers theirfuture status, indicatingits intentthat they should allbecome "independent contractors" after the takeover. AsofOctober 4, the Company retained the followingHarmon employees:Salgat andTaylor (office workers);and drivers Ryan, Denton, Schell,Baranic,Vaughan,and McPherson. Of the six drivers, Ryan, Denton, andSchell already owned rigs which they leased back to theCompany. Baranic and Vaughan apparently purchased orobtained rigs and also entered intolease-back agreementswith the Company."The Company continued to operate out of the Caro fa-cility for approximately I month and then moved the op-eration to Fair Grove where it contracted with FairGrove Oil Company to provide all future terminal serv-ices.The president of Fair Grove Oil Company wasVern Gehrls, who thereafter served as the Company'sterminalmanagerinFairGrove.6 TerminalManagerGehrls also worked as such at the Caro facility com-mencingon October 4.The Union had the same collective-bargaining agree-mentwithapproximately30employers, includingHarmon. On its expiration March 31, all those employershad entered into new agreements except two, one ofwhich was Harmon. On September 20, UnionBusinessAgent Bruce Obuchowski visited Albert Harmon and at-tempted to get his signature on a letter recognizing theUnion as the exclusive bargaining agent for Harmon'sdnvers. It was apparently at that time that Obuchowski(and the Union) learned that Harmon had sold his busi-ness, and Albert Harmon refused to sign the letter andreferred Obuchowski to his attorney, Thomas D. Abbey.On September 29, Abbey wrote the Union stating that itwas an "inadvertent failure" of Harmon not to havegiven the Union earlier notice of contract termination,and adding that the contract shall be terminated in 60days.On October 4, Union Business Agent Robert G.Besswent to the Caro terminal where he also confrontedTerminalManager Gehrls with a letter acknowledgingrecognition of the Union by the Company. Gehrls re-fused to sign the letter, indicating that such matterswould have to be taken up with the Company's mainoffice in Chicago. Gehrls forwarded the letter to theCompany's main office in Chicago where it arrived Oc-tober 11 or 12. On October8,BusinessAgent Obu-chowski also forwarded a letter to the Company at theCaro terminal, again requesting recognition and bargain-ing, and adding that the Company had a duty to do soby virtue of the Board's rulings regarding successorship.To date the Company has refused to so recognize and5The record, however, isnotclearinthisrespectA posthearing stip-ulationwas submitted by the parties which indicates that as of October12, the following drivers were retained or "employed" by the CompanySchell, Denton, McPherson, Ryan, and Gibson This stipulation is accept-ed as evidence in the case Apparently between October 4 and October12, driversBaranic andVaughan left the Company and driver Gibsonwas hired Driver McPherson was retainedas an actualemployee andnot required to purchase or obtain his own rig because of his age He hassince(and before the hearing in this case) retired The lease agreementswill be discussed in great detail later6The Company, in its agreementwith Harmon, had not purchased butmerely leased the Caro facilitybargainwith the Union, giving rise to the charge andcomplaint filed in this case.B. The Independent Contractor IssueIf the Company's drivers are found in this case to beindependent contractors, then they are not employeeswithin the meaning of Section 2(3) of the Act, and thusthere is no duty to bargain and no unit of employees tobe represented by the bargainingagent.7The lease agree-mentswith the owner-drivers is for a period of 1 yearwith 30-day automatic renewal periods until the lease iscanceled by either party. The leased truck or rig was tobe "exclusively possessed and controlled" by the Compa-ny and usedin its business.The Company was "responsi-ble for the operation of such equipment." The agreementprovided that the rigs would not be the subject of anyother lease or agreement and would not be used by theirdriver or any other person for any purpose other thanconducting the Company's business,except by the Com-pany's direct order or with the written consent of theCompany. A violation of this clause subjected the leaseto cancellation by the Company. This clause in effectprevented what is known as "tripleasing,"a practicewhereby a driver may haul freight for another companyunder that company's authority. Although the Compa-ny's vice president, Pringle, testified that contrary to theclause, drivers could negotiate their own trip leases, headded that it rarely happened. Terminal Manager Gehrlstestified that, to his knowledge, trip leasing occurredonly once and that it was arranged by the Companyitself and accomplished under the Company's authority.The leases provided that the driver would be paid 80percent of gross revenue when using his own trailer, and65 percent of gross revenue when using a company trail-er. In order for a driver to be paid under the lease, thedriver was required to submit to the Company a bill oflading, freight bill, timecard, a log for the period cover-ing the trip, a detention ticket (if the driver was undulydetained) signed by the consignee, and a detention ticketwith the "authority to unload" section signed and dated.The lease provided for a system of advances of funds bythe Company for various reasons and established a pay-back procedure whereby any such advances were de-ducted from the driver's gross receipts. It also providedthat the Company would furnish general liability insur-ance for each truck, physical damage insurance for theCompany's own trailers, and cargo insurance. An addi-tional termination clause in the lease provided that theCompany had a right to terminate the lease upon givingthe driver 10 days' notice in the event the driver violatedany of the terms or conditions of thelease.Thistermina-tion clause also provided that the driver could remedyany such violation during the 10-day period after whichthe lease remained in full force and effect. The leaseagreement provided further that the driver "shall per-form any and all work assigned to him by [the Compa-ny's] dispatcher and shall not refuse loads." The testimo-ny and evidence in the case indicated that there had been°The Company did retain driver McPherson admittedly as an employ-eeAs indicated earlier, McPherson has since retired PRECISION BULK TRANSPORTsome few exceptions to this "refusal" clause. DriverDenton had apparently refused a load a short time beforethe hearing of this case and had not yet been disciplined.Driver Schell was allowed to restrict his loads to theCompany's primary customer at the Fair Grove Termi-nal,Michigan Sugar Company. Schell was also allowedto generally restrict his driving to the State of Michigan.However, the record reflects that at least one driver wasterminated for the failure to make an appointment andbecause he was undependable. The drivers were to con-duct themselves with customers and shippers in such amanner to reflect credit on the Company's service and itwas further agreed that the driver 'would deliver allfreight assigned to him as quickly, safely, expeditiouslyas possible.The drivers were required to comply with all thesafety rules of the Company and to further comply withthe rules and regulations of the Interstate CommerceCommission (ICC) and all other Federal and state regu-latory bodies. These rules and regulations included cer-tainwritten requirements by the United States Depart-ment of Transportation (DOT) together with those ofthe ICC. These agencies, among other things, publishtheir own safety rules and requirements for inspectionand maintenance, and physical conditions, together withproviding a training program for safety rules. The driv-erswere to carry full collision coverage on their tractorequipment with a deductible not to exceed $1000 andnaming the Company as the insured.Also under the lease, each driver was responsible forselecting his own tractor and equipment, so long as thesame complied with Federal and state law. In addition tocollision insurance, each driver was required to pay alloperating expenses, including expenses for fuel, oil, re-pairs, road taxes, mileage taxes, fuel taxes, fines, licenses,and permits. It was solely the drivers' responsibility tokeep up his equipment in conformance with all Federaland state laws and rules. The Company's color schemeand name was required to be on each tractor at all timesand the lease provided that if the tractor was driven forpersonal uses other than hauling freight, that the Compa-ny's name would be covered up.Regarding the matter of replacement or substitutedrivers, it occasionally happened that a substitute driverwould be obtained when the owner-driver was on vaca-tion or sick. This did not happen often, and the Compa-ny'swritten policy required the driver to obtain theCompany's permission before using a substitute or re-placement driver. The drivers were dispatched by callingtheCompany's terminal and receiving an assignment.They then proceeded directly to the customer's facility,and the customer generally dictated the time for thepickup and delivery. The driver then delivered the loadto the destination point and, on completion of the deliv-ery, the driver is required to call the Company's dispatchoffice by use of a toll-free number, presumably to receiveanother trip if time permitted.As counsel are aware in this case, I am duty bound tofollow current Board law in deciding these matters. Inmy opinion, this case falls within the mold of the Board'sdecisions inMitchell Bros.Truck Lines,249 NLRB 476,(1980), andRobbins Motor Transportation,225 NLRB 761441(1976).8 In these cases, the Board held that driver-owners were employees within the meaning of the Act.In its brief, the Company relies in part on the case of A.Duie Pyle, Inc.,606 F.2d 379 (3d Cir. 1979), wherein thecircuit court denied enforcement of the Board's order.The Board had found that driver-owners were employ-ees under the Act." InA.Duie Pylethe Third Circuitrelied heavily on the fact that the driver-owners regular-ly arranged their own trip leasing without involving theCompany.Notwithstanding the fact that I am constrained tofollow Board law here, such freedom or frequency intrip leasing was not the case herein as the lease agree-ment definitely prohibited the same, and the evidence re-flects that it rarely occurred, and then only with the con-sent of the Company. InMitchellandRobbins,the Boarddisavowed some five earlier decisions which had statedthat the imposition of Federal regulations on the partiesby governmental fiat is of no great significance in deter-mining employee status. i ° InMitchell,supra at 481, theBoard quoted from an earlier decision as follows:It is irrelevant,in our view,that some of the rulesenforced by [the employer]imanate from the Inter-stateCommerce Commission,theDepartment ofTransportation,or other government agencies. For,surely, as this record shows, the drivers controlledby [the employer]are not under the aegis of thoseagencies, but under the complete and operative au-thority of [the employer],subject to losing their em-ployment at the will of[the employer]. I'The Board in decidingMitchellconsidered and relied onother factors apart from what it considered to be the"pervasive scheme of governmental regulation."First theBoard noted that the drivers' work was not merely apart of the regular business of the employer, but that it"is" the business of the employer.Second,the Boardconsidered the fact that the employment was of an in-definite nature because of restrictions on trip leasing andthe automatic renewal provisions in the lease agreement.Third,the Board considered the fact that trip leasing wasinfrequent and permission to trip lease was requiredunder the lease agreement,although not specifically re-quired by Federal or state regulations.Finally the Boardconsidered that,although there was no need for actualday-to-day control over the drivers who were constantlyon.the road,the Board pointed out that the employer su-pervised the drivers through preventive measures, in-cluding physical exams, regular vehicle inspections, andinspection of the trip reports and settlement statements.The Supreme Court has mandated that the Boardshould apply the common law agency test in distinguish-ing an employee from an independent contractor. 12 As8Regarding the issue at hand, the General Counsel relies heavily onMitchellIn the Respondent's fairly exhaustive brief, neither case is men-tioned8 236 NLRB 1220 (1978)10 The Respondent cited all five decisions in its briefI IGeorge Transfer Co,208 NLRB 494 (1974)12NLRB v United InsuranceCo, 390 U S 256 442DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Board stated inMitchell,it is the right to control andnot actual control or supervision which is important,adding that the Board seeks to determine if the employerreserves the right to control the manner and means bywhich the result is accomplished,orwhether it con-cerned itself with results only, leaving the manner andmeans to the driver.Thus,also involved herein is thequestion of entrepreneurial control or risk. In its brief,the Company raises the issue and argues that the driversare independent businessmen whose earnings are depend-ent on their entrepreneurial skill and ability.The BoardinMitchellalso considered the issue,indicating that onthe surface some facts may suggest that the drivers dooperate as independent businessmen.However,the Boardconsidered a number of ways in which both entrepre-neurial freedom and risk are substantially minimized.Among these considerations was the fact that when thedrivers worked, they worked only for the employer and,through the exclusive arrangement or lease agreement,the employer ensured that the drivers were regularlyavailable during the workweek.The Board also consid-ered the fact that a driver must purchase a truck whichcomplies with Federal regulations which ensures substan-tial uniformity of equipment,resulting in the fact that theentrepreneurial judgment of the owner-operator is mini-mal in thisrespect.Additionally, the Board consideredthat the employer had unilaterally established a percent-age for earnings which the drivers must accept,and thedrivers had little or no authority to refuse to haul a load.The Board also considered the fact that although theowner-operator could obtain a substitute driver, thatdriver must comply with the Federal regulations or hewould be unacceptable to the employer. Finally, theBoard inMitchellpointed out that the employer assumedmany responsibilities for the owner-operatorswhichminimized the drivers'entrepreneurial risk.These re-sponsibilities included the assumption of risk for nonpay-ment by customers,the providing of fleetwide insurancepolicies including cargo and liability insurance,and thehandling of all bookkeeping for all hauls without anyoverhead charged to the drivers. The Board furtherpointed out inMitchellthat the employer depended total-ly on the drivers to perform its business as a carrier, andconcluded that this interdependence belies an independ-ent contractor relationship.Thus I findand conclude inthiscase that the Company'sdrivers are employeeswithin themeaning ofSection 2(3) of the Act.C. TheSuccessor IssueWhen the Company purchased Harmon Trucking, italso purchased Harmon'sauthority(or certificates) tohaul various items intrastate which the Michigan PublicService Commission had granted.At the time of the pur-chase,Harmon's only customer was the Michigan SugarCompany, and Harmon,on behalf of Michigan Sugar,delivered its product to various points and customerswithin the State of Michigan.With the exception of thelease agreements with the drivers,the Company essen-tiallychanged or altered Harmon'sbusiness in threeways.First,approximately 1 month after the takeovertheCompany moved its terminal from Caro to FairGrove,some 7 miles away.Second,the Company ceasedto furnish most maintenance on the driver-owned trucks.And lastly, the Company eventually expanded its busi-ness by furnishing services to another customer (otherthan Michigan Sugar).However,the record reflects thatthere was no interruptionof servicetoMichigan Sugarand that hauling for Michigan Sugar remained at lease 80percent of the Company's business.Also, the CompanyinitiallyretainedallHarmon'semployees except forHarmon and his wife.On October 12, the Company'smain office received the Union's letter of October 8,1982, again requesting recognition and bargaining regard-ing a new contract. On October 12 the Company hadstillretainedfour out of six ofHarmon's original driv-ers,13 and were in the original bargaining unit of drivers.I find that the Company continued the employing indus-try as of October 4 and thereafter by using substantiallythe same work force for the same basic purposes for es-sentially the same customer in the same geographicalarea.Ido not believe that the changes made by theCompany were of sufficient significance to warrant afinding that the Company is not a successor to Harmon.Accordingly, I find that the Company was a successoremployer for the purposes of the Act.NLRB v. BurnsSecurity Services,406 U.S. 272 (1972);First Food Ventures,229 NLRB 1228 (1977);Ranch-Way, Inc.,183NLRB1168 (1970).It is well established that a successor employer is obli-gated to bargain with a union which is recognized as themajority representative of the employees in the unit towhich the employer succeeds,unless it is demonstratedthat the union no longer represents a majority of the em-ployees on the date of refusal to bargain, or that the re-fusal to bargain was grounded on a good-faith doubtconcerning the union'smajoritystatus.FirstFood Ven-tures,supra;NLRB v. Wayne Convalescent Center,465F.2d 1029 (6th Cir. 6, 1972). I find in this case that as ofOctober 4 and October 12 a majority of the unit employ-ees were retainedby the Company.14In view of the above findings, I find and conclude thatthe Company was obligated to bargain with the Unionon and after October 4 and that its refusal to do so con-stituted a violation of Section 8(a)(5) and (1) of theAct.15First Food Ventures,supra;Maintenance, Inc.,148NLRB 1299 (1964).D. The Alleged Wrongful InterrogationThe complaintallegesthat "in or about July, 1982,"the Company's admitted agent,ArthurD. Pringle III,coercivelyinterrogateddriver Schell, in violation of Sec-tion 8(a)(1) of the Act. Schell testified thatsometime in19These drivers were Ryan, Schell,Denton,and McPherson DriversBaranic and Vaughan, who did not originally own their own trucks, hadleft the Company14The earlier contract that Harmon had entered into with the Unionprovided for union membership as a condition of employment The Com-pany,of course,argues that no majority existed as all the drivers exceptMcPherson had become independent contractors15The date of October 4 is used as the Company amended its answerat the hearing admitting that on October 4 it refused to recognize or bar-gain with the Union It was on October 4 that the Company commencedrunning the business,and also whenUnionBusiness Agent Bess askedTerminal Manager Gehrls to sign a recognition letter PRECISION BULK TRANSPORT443July he talked with Pringle at the Harmon facility inCaro, Michigan, and that Pringle stated he "didn't wantno union, and had no objection to us belonging to theunion, and . . . we could have our own union set up... ." Schell additionally testified that Pringle askedhim how he felt about the Union, and that he repliedthat he had belonged to the Union a long time but wasnot always 100 percent for it. At the time Pringle wasthe Company's secretary and he was personally involvedin the purchase of Harmon and in the transition. Pringletestified as follows:Q. At anytime when you spoke to Hollis Schell,did you tell him that he could not belong to theUnion, to the Teamsters, if he wished to drive forPrecision?A. No, I didn't.IcreditSchell's testimony completely here, furthernoting that Pringle was never asked if he, in fact, ques-tioned Schell how he felt about the Union. At the time,Schell was a prospective employee and a unit and unionmember. In light of the circumstances of this case, in-cluding Pringle's preliminary remarks about unions, Ifind that Pringle's question about Schell's feelings rela-tive to the Union was coercive and unlawful, and thus Ifind that the same was violative of Section 8(a)(1) of theAct. 16CONCLUSIONS OF LAW1.The Respondentisan employer engaged in com-merce within the meaning of Section2(2), (6), and (7) ofthe Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.18The Company,in its brief,makes no mention whatsoever of the in-cident or the allegation in the complaint The allegation was discussed inthe brief submitted by the General Counsel3. In July 1982 the Respondent Employer improperlyinterrogated an employee regarding his union sympathiesin violation of Section 8(a)(1) of the Act.4.The Unionis,and at all times material was, the ex-clusive collective-bargaining representative of the Re-spondent's employees in the following appropriate unit:All truckdrivers employed by Precision Bulk Trans-port,Inc. at itsfacility formerly located in Caro,Michigan, and now located in Fair Grove, Michi-gan, but excluding office clerical employees, guardsand supervisors as defined in the Act. i 75.On and after October 4, 1982, the Respondent un-lawfully refused to recognize and bargain with the Unionin violation of Section 8(a)(5) and (1) of the Act.6.The unfair labor practices found in paragraphs 3 and5,above, affect commerce within the meaning of theAct.THE REMEDYHaving found that the Company has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) and (5) of the Act, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act, including the posting of a notice and the order-ing of the Company to recognize and bargain collective-lywith the Union, on request, concerning rates of pay,wages, hours, and other terms and conditions of employ-ment, and embody any understanding reached in a signedagreement.[Recommended Order omitted from publication.]17As indicatedearlier, theappropriatenessof the unitwas not disput-ed by the Company at thehearing or in its brief, although it was deniedin the Company's answer to the complaintThe Boardhas held such aunit to beappropriate for the purpose of collectivebargainingMitchellBros.Truck Lines,249 NLRB 476 (1980),Gogin Trucking,229 NLRB 529(1977)